DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1,3,5,6,7,9,10,12,13 are allowed.  Claims 2,4,8 and 11 are cancelled. 
Response to Arguments
Applicant’s arguments, filed 07/26/2022  have been fully considered and are persuasive.  The USC112, USC103 has been withdrawn.  Applicant moved allowable subject matter to claim 1 as indicated in prior office action, therefore, claims 1,3,5,6,7,9,10,12,13 are allowed.  Claims 2,4,8 and 11 are cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1,3,5,6,7,9,10,12,13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites inter alia” 1. (Currently Amended) A sound vibration actuator comprising: a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (10b), and a top casing part (lOc); a first vibration assembly (30) disposed in the internal space of the casing (10); a second vibration assembly (20a) disposed between the first vibration assembly (30) and the top casing part (10c) in such a manner as to be coupled to the top casing part (1Oc); an elastic member (40) whose one surface coupled to the first vibration assembly (30); and a third vibration assembly (20b) disposed between the first vibration assembly (30) and the underside casing part (10a) in such a manner as to be coupled to the underside casing part (10a), wherein the second vibration assembly (20a) and the third vibration assembly (20b) comprise coils (22a and 22b) and coil yokes (24a and 24b), wherein the third vibration assembly (20b) further comprises a plate (50) coupled to the underside casing part (10a), wherein the plate (50) comprises a protrusion (1 ib) adapted to seat the coil (22b) thereonto.”

    PNG
    media_image1.png
    473
    591
    media_image1.png
    Greyscale


The closest prior art Lee, Kim,  and Park teach vibration assemblies; however they fail to teach the three vibration combination with the details of the coil and yokes and having plate coupled to cases/and having such protrusions seating such coils.  The prior art of record, search, ip.com NPL and Patent search fail to teach the combination of claims 1 having a three vibrator assembly machine that has vibration assemblies disposed in the manner claimed in claims 1, the prior art of record fail to teach “ 1. (Currently Amended) A sound vibration actuator comprising: a casing (10) having an internal space formed by an underside casing part (10a), a side periphery casing part (10b), and a top casing part (lOc); a first vibration assembly (30) disposed in the internal space of the casing (10); a second vibration assembly (20a) disposed between the first vibration assembly (30) and the top casing part (10c) in such a manner as to be coupled to the top casing part (1Oc); an elastic member (40) whose one surface coupled to the first vibration assembly (30); and a third vibration assembly (20b) disposed between the first vibration assembly (30) and the underside casing part (10a) in such a manner as to be coupled to the underside casing part (10a), wherein the second vibration assembly (20a) and the third vibration assembly (20b) comprise coils (22a and 22b) and coil yokes (24a and 24b), wherein the third vibration assembly (20b) further comprises a plate (50) coupled to the underside casing part (10a), wherein the plate (50) comprises a protrusion (1 ib) adapted to seat the coil (22b) thereonto.”  The above combination is unique and is not taught or suggested by any of the prior art of record single or in combination.   

    PNG
    media_image2.png
    630
    638
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    767
    462
    media_image3.png
    Greyscale
 


    PNG
    media_image4.png
    704
    383
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    583
    649
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    819
    464
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    422
    702
    media_image7.png
    Greyscale

Claims 3,5,6,7,9,10,12,13 are allowed based on dependency from allowed claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834